 Case 8:21-cv-01336-SDM-CPT Document 1 Filed 06/02/21 Page 1 of 6 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

                                                Civil Action No.: ______________
NORMA VIDAL,

                           Plaintiff,
                                                COMPLAINT FOR VIOLATIONS
      vs.
                                                OF THE FAIR DEBT
                                                COLLECTION PRACTICES ACT
PARAMOUNT RECOVERY SYSTEMS,
                           Defendant.
                                                DEMAND FOR JURY TRIAL

      Plaintiff Norma Vidal (“Plaintiff”) brings this action against defendant

Paramount Recovery Systems (“Paramount” or “Defendant”) and alleges based

upon Plaintiff’s personal knowledge, the investigation of counsel, and information

and belief, as follows:

                            NATURE OF THE ACTION

      1.       This is an action to recover damages under the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. Defendant has been furnishing

inaccurate account information that was published on Plaintiff’s credit reports. On

December 21, 2020, Plaintiff submitted a debt validation letter to Defendant

disputing the accuracy of reporting and asking Defendant to validate the details of

the account.

      2.       The FDCPA provides that once a consumer disputes the details of an

account, the debt collector is prohibited from re-reporting the account without


                                        -1-
 Case 8:21-cv-01336-SDM-CPT Document 1 Filed 06/02/21 Page 2 of 6 PageID 2




marking the account as disputed. Nonetheless, Defendant continued to communicate

the information without marking the account as disputed or otherwise updating the

account as necessary. Defendant’s reporting was thus misleading as a matter of law.

      3.      Plaintiff’s credit score suffered as a result of the misleading information

communicated by Defendant, and Plaintiff has been forced to deal with the

aggravation and humiliation of a poor credit score. Accordingly, Plaintiff is entitled

to damages.

                           JURISDICTION AND VENUE

      4.      The claims asserted in this complaint arise under 15 U.S.C. § 1692e of

the FDCPA. This Court has jurisdiction over the subject matter of this action under

28 U.S.C. § 1331 and 15 U.S.C. § 1692k.

      5.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b).

                                       PARTIES

      6.      Plaintiff resides in Tampa, Florida, and qualifies as a “consumer” as

that term is defined under 15 U.S.C. § 1692a. Plaintiff is an individual.

      7.      Defendant is a foreign corporation and debt collection agency that uses

the mail, telephone, and facsimile, and is registered to do business in this District,

the principal purpose of which is to attempt to collect debts alleged to be due another.

Defendant qualifies as a “debt collector” under the FDCPA.




                                          -2-
 Case 8:21-cv-01336-SDM-CPT Document 1 Filed 06/02/21 Page 3 of 6 PageID 3




                         SUBSTANTIVE ALLEGATIONS

      8.       The case involves a Paramount collections account that was reported

on Plaintiff’s Experian credit report. The original creditor of the account was St.

Joseph’s Hospital.

      9.       On December 21, 2020, after Plaintiff learned that Defendant

communicated inaccurate information about the collections account, Plaintiff sent a

debt validation letter directly to Defendant disputing the accuracy of information on

the account.

      10.      Under the FDCPA, the receipt of Plaintiff’s debt validation letter

required Defendant to cease communicating information about the account without

marking the account as disputed.

      11.      Nonetheless,   Defendant     continued   to   communicate      account

information without marking the account as disputed.

      12.      On December 21, 2020, Plaintiff also disputed the Paramount account

reporting by submitting a written dispute letter to Experian’s FCRA compliance

department.

      13.      Under the Fair Credit Reporting Act, upon receiving Plaintiff’s dispute

letter, Experian was statutorily obligated to notify Defendant of the dispute within

five days.

      14.      Notification of Plaintiff’s dispute triggered Defendant’s statutory



                                          -3-
 Case 8:21-cv-01336-SDM-CPT Document 1 Filed 06/02/21 Page 4 of 6 PageID 4




obligations to conduct investigations, mark the account as disputed, and delete the

disputed information from Plaintiff’s account.

       15.      Nonetheless,    Defendant     continued     to   communicate      account

information without marking the account as disputed.

       16.      Plaintiff’s credit score suffered as a result of the misleading information

communicated by Defendant, and Plaintiff has been forced to deal with the

aggravation and humiliation of a poor credit score.

                                 CAUSES OF ACTION
                                  COUNT I
       Against Defendant for Violation of the FDCPA, 15 U.S.C. § 1692e

       17.      Plaintiff repeats and realleges the foregoing allegations if set forth in

full herein.

       18.      15 U.S.C. § 1692e prohibits a debt collector from using any false,

deceptive, or misleading representation or means in connection with the collection

of any debt. Subsection (8) of that provision specifically states that “the failure to

communicate that a disputed debt is disputed” is a violation of this section, as

follows:

             A debt collector may not use any false, deceptive, or misleading
             representation or means in connection with the collection of any
             debt. Without limiting the general application of the foregoing,
             the following conduct is a violation of this section:

                                        * *        *



                                            -4-
 Case 8:21-cv-01336-SDM-CPT Document 1 Filed 06/02/21 Page 5 of 6 PageID 5




            (8) Communicating or threatening to communicate to any person
            credit information which is known or which should be known to
            be false, including the failure to communicate that a disputed
            debt is disputed.

                                                          (emphasis added).

      19.      Defendant received a debt validation letter from Plaintiff stating that

the information on the account was disputed.

      20.      Nonetheless, Defendant continued to report the details of Plaintiff’s

account to the credit reporting agencies without marking the account as disputed.

      21.      Plaintiff has been forced to deal with the aggravation and humiliation

of a poor credit score.

      22.      Accordingly, Plaintiff is entitled to damages.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands a judgment:

      a)       awarding Plaintiff statutory money damages, actual damages, and

punitive damages;

      b)       awarding attorney’s fees and costs, and other relief; and

      c)       awarding such other relief as to this Court may seem just and proper.

                                  JURY DEMAND
      Plaintiff demands a trial by jury.




                                           -5-
 Case 8:21-cv-01336-SDM-CPT Document 1 Filed 06/02/21 Page 6 of 6 PageID 6




DATED: June 2, 2021               COHEN & MIZRAHI LLP
                                               /s/ Yosef Steinmetz
                                                Yosef Steinmetz

                                  Florida Bar No.: 119968
                                  300 Cadman Plaza West, 12th Floor
                                  Brooklyn, NY 11201
                                  Telephone: 929/575-4175
                                  Fax: 929/575-4195
                                  ysteinmetz@cmlattorneys.com

                                  Attorney for Plaintiff




                                   -6-
